DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khorshidi et al (U.S. Patent Application Publication No. 2019/0257202).
As to Claim 1, Khorshidi discloses a liner system, comprising:
A plurality of arcuate panels vertically interlocked (Figure 1), each arcuate panel comprising fiber reinforced composite (Claim 14, GFRP), and wherein each arcuate panel (#100) comprises:
A first engagement tab (#106) disposed at a first edge (#162) of a panel frame; 
A second engagement tab (#107) disposed at a second edge (#160) of the panel frame, the second edge arranged opposite the first edge;
A third engagement tab (#117) disposed on a third edge (#164) of the panel frame; and 
A fourth engagement tab (#116) disposed on a fourth edge (#166) of the panel frame, the fourth edge arranged opposite the third edge, wherein:
A first engagement tab (#106) of a first arcuate panel engages a second engagement tab of a second arcuate panel vertically aligned with the first arcuate panel (Figure 1),
A second engagement tab (#107) of the first arcuate panel engages a first engagement tab of a third arcuate panel vertically aligned with the first arcuate panel (Figure 1),
A third engagement tab (#117) of the first arcuate panel engages a fourth engagement tab of a fourth arcuate panel horizontally aligned with the first arcuate panel (Figure 1), and
A fourth engagement tab (#116) of the first arcuate panel engages a third engagement tab of a fifth arcuate panel horizontally aligned with the first arcuate panel and opposite the fourth arcuate panel (Figure 1).
As to Claim 2, Khorshidi discloses the invention of Claim 1 (Refer to Claim 1 discussion). Khorshidi also discloses wherein the second engagement tab (#107) of each arcuate panel comprises a securement portion fixedly secured to the arcuate panel (#205); an extension portion (#208) connected to the securement portion; and an enclosure portion (#209) connected to the extension portion.
As to Claim 3, Khorshidi discloses the invention of Claim 2 (Refer to Claim 2 discussion). Khorshidi also discloses wherein the extension portion (#208) extends radially outward from the arcuate panel, forming a receptacle with the enclosure portion (#209).
As to Claim 4, Khorshidi discloses the invention of Claim 3 (Refer to Claim 3 discussion). Khorshidi also discloses wherein the receptacle of the second engagement tab (#107) of the first arcuate panel is operatively arranged to receive the first engagement tab (#106) of the third arcuate panel (Figure 1).
As to Claim 5, Khorshidi discloses the invention of Claim 4 (Refer to Claim 4 discussion). Khorshidi also discloses wherein a shape of the receptacle corresponds to a shape of the first engagement tab of the third arcuate panel (Figure 3).
As to Claim 6, Khorshidi discloses the invention of Claim 5 (Refer to Claim 5 discussion). Khorshidi also discloses wherein the first engagement tab (#106) is radially offset from the arcuate panel (Figure 3).
As to Claim 7, Khorshidi discloses the invention of Claim 1 (Refer to Claim 1 discussion). Khorshidi also discloses wherein the second engagement tab (#107) of each arcuate panel comprises an offset portion (#208) fixedly secured to the arcuate panel; and an enclosure portion (#206) connected to the offset portion.
As to Claim 8, Khorshidi discloses the invention of Claim 7 (Refer to Claim 7 discussion). Khorshidi also discloses wherein the offset portion (#208) radially offsets the enclosure portion (#206) from the arcuate panel, forming a receptacle with the enclosure portion.
Claim 9, Khorshidi discloses the invention of Claim 8 (Refer to Claim 8 discussion). Khorshidi also discloses wherein the receptacle of the second engagement tab (#107) of the first arcuate panel is operatively arranged to receive the first engagement tab of the third arcuate panel (Figure 1).
As to Claim 10, Khorshidi discloses the invention of Claim 1 (Refer to Claim 1 discussion). Khorshidi also discloses wherein the first engagement tab (#106) of the first arcuate panel engages with at least two panels arranged above the first panel (Figure 1).
As to Claim 11, Khorshidi discloses the invention of Claim 10 (Refer to Claim 10 discussion). Khorshidi also discloses wherein the first engagement tab (#106) of the first arcuate panel includes a first portion (Portion that engages one panel is first portion) and a second portion (Remaining portion that engages second panel is second portion).
As to Claim 12, Khorshidi discloses the invention of Claim 11 (Refer to Claim 11 discussion). Khorshidi also discloses wherein the first portion and the second portion of the first engagement tab of a first arcuate panel engage with different panels arranged above the first arcuate panel (Figure 1).
As to Claim 13, Khorshidi discloses the invention of Claim 1 (Refer to Claim 1 discussion). Khorshidi also discloses wherein the third engagement tab (#117) of each arcuate panel comprises an enclosure portion (#208, #209) connected to the arcuate panel, wherein the enclosure portion extends radially outward from the arcuate panel, forming a receptacle with the arcuate panel.
As to Claim 14, Khorshidi discloses the invention of Claim 13 (Refer to Claim 13 discussion). Khorshidi also discloses wherein the fourth engagement tab (#116) of each arcuate panel is radially offset (#205) from the arcuate panel.
As to Claim 15, Khorshidi discloses the invention of Claim 14 (Refer to Claim 14 discussion). Khorshidi also discloses wherein the receptacle of the third engagement tab (#117) of the first arcuate panel is operatively arranged to receive the fourth engagement tab (#116) of the fourth arcuate panel (Figure 1).
As to Claim 16, Khorshidi discloses the invention of Claim 1 (Refer to Claim 1 discussion). Khorshidi also discloses wherein the fiber reinforced composite comprises glass fibers (Claim 14), aramid fibers, carbon fibers, basalt fibers, or combinations thereof.
Claim 18, Khorshidi discloses the invention of Claim 1 (Refer to Claim 1 discussion). Khorshidi also discloses wherein the plurality of arcuate panels are vertically interlocked to form a cylindrical liner (Figure 1).
As to Claim 19, Khorshidi discloses the invention of Claim 18 (Refer to Claim 18 discussion). Khorshidi also discloses wherein the cylindrical liner is arranged within a vertical shaft and the cylindrical liner is secured within the vertical shaft via a filler (Paragraph 0085) arranged between the cylindrical liner and an inner wall of the vertical shaft.
As to Claim 20, Khorshidi discloses the invention of Claim 19 (Refer to Claim 19 discussion). Khorshidi also discloses wherein an at least one horizontal layer of arcuate panels of the cylindrical liner further comprise a scribe (#140) to retain the filler between the cylindrical liner and the inner wall of the vertical shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorshidi et al (U.S. Patent Application Publication No. 2019/0257202) alone.
As to Claim 17, Khorshidi discloses the invention of Claim 1 (Refer to Claim 1 discussion). Although Khorshidi is silent about the fiber reinforced composite comprises polymer resin selected from polyester resin, vinyl ester resin, phenolic resin, polyurethane resin, epoxy resin, and combinations thereof, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to make the fiber reinforced composite comprises polymer resin selected from polyester resin, vinyl ester resin, phenolic resin, polyurethane resin, epoxy resin, and combinations thereof since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is 
As to Claim 21, Khorshidi discloses a method of lining a vertical shaft, comprising:
Arranging a plurality of fiber reinforced polymer composite (Claim 14) arcuate panels (#100) within the vertical shaft, wherein the arcuate panels interlock to form a at least one ring layer of a cylindrical liner (Figure 1);
Arranging a concrete filler (Paragraph 0085) between the first ring and an inner wall of the vertical shaft (Figure 1); and
Curing the filler arranged between the ring layer of cylindrical liner and the inner wall of the vertical shaft, wherein the cured filler secures the first ring within the vertical shaft (Figure 1).
Although Khorshidi is silent about the concrete being lightweight cellular, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to make the concrete lightweight cellular since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678